Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 1 of 16 PageID #: 1298




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                            CR. 15-50095-JLV

                   Plaintiff,                              ORDER

    vs.

TOBY MAGNUSON,
a/k/a “Scooby,”

                   Defendant.


                                 INTRODUCTION

      Defendant Toby Magnuson, appearing pro se, filed a motion for

compassionate release. (Docket 76). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”) and the United States Attorney for the District of South

Dakota filed records, submissions and briefing on Mr. Magnuson’s motion.

(Dockets 79-81, 81-1 through 81-4, 82-83 and 83-1). For the reasons stated

below, defendant’s motion is granted.

                            STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of


      1See   https://www.sdd.uscourts.gov/so2006 (“SO 20-06”).
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 2 of 16 PageID #: 1299




the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). Under

the order, the FPD is automatically “appointed to represent all defendants in

criminal cases: (a) who previously were determined to be entitled to appointment

of counsel or who are now indigent; and (b) who may be eligible to seek

compassionate release under the First Step Act.” Id. ¶ 1. The initial step for

the FPD is to

      communicate a recommendation to inmates interested in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they are
      detained, if they have not done so already. These communications
      will include the recommendation that the prisoner describe their
      proposed release plan.

Id. ¶ 2.

      By the standing order, “within two business days of filing all motions for

compassionate release[,]” the FPD and the United States Attorney for the District

of South Dakota are “to place [the defendant] into one of four categories[.]” Id.

at p. 2 ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized
            COVID-19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.



                                        2
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 3 of 16 PageID #: 1300




      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization . . .

to the Clerk of Court and the Probation Office.” Id. The standing order

contains provisions for sharing of critical information between the FPD, the U.S.

Attorney, the Probation Office and the court. Id. ¶ 5. The priority of briefing is

set according to the different categories of assignment of a defendant.2 Id.

¶¶ 6-8.

                            FACTUAL BACKGROUND

      The indictment charged Mr. Magnuson with attempted commercial sex

trafficking of children in violation of 18 U.S.C. §§ 1591(a)(1) and 1594(a).

(Docket 21 at p. 1). As part of the plea agreement, the government agreed to

permit Mr. Magnuson to plead guilty to a superseding information charging

attempted trafficking in involuntary servitude or forced labor in violation of

18 U.S.C. §§ 1590(a) and 1594(a). (Docket 41 ¶ C). In exchange, the parties

agreed to make a joint recommendation for a 72-month sentence. Id. ¶ F. The

plea agreement avoided a 15-year mandatory minimum sentence if Mr.

Magnuson had been convicted of an attempted commercial sex trafficking

offense. PSR ¶ 54. According to Mr. Magnuson’s presentence report (“PSR”),

“[b]ased on a total offense level of 19 and a criminal history category of I, the


      2SO  20-06 was amended on October 21, 2020, after this case was ripe for
resolution. See https://www.sdd.uscourts.gov/socraa. The amendments
have no impact on the court’s analysis of this case.

                                         3
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 4 of 16 PageID #: 1301




guideline imprisonment range [would have been] 30 months to 37 months.”

(Docket 55 ¶ 53). On August 15, 2016, Mr. Magnuson was sentenced to 72

months to the custody of the United States Bureau of Prisons (“BOP”) based on

his conviction of attempted trafficking in involuntary servitude or forced labor.

(Docket 62).

      Mr. Magnuson is currently an inmate at the Allenwood Low Federal

Correctional Institution “Allenwood Low” in Allenwood, Pennsylvania. (Dockets

81 at p. 2 & 82 at p. 1). Mr. Magnuson has a scheduled release date of July 16,

2021. (Dockets 81 at p. 2 & 82 at p. 1) (referencing www.bop.gov/

inmateloc/ (Register No. 14656-273); see also Docket 79 at p. 798). As of

September 18, 2020, Mr. Magnuson had served 74 percent of his sentence and

his home detention eligibility date is January 16, 2021. (Docket 79 at

p. 798). Mr. Magnuson is 49 years old. Id. at p. 797.

      Mr. Magnuson’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his personal health during the

COVID-19 pandemic. (Docket 76). Mr. Magnuson suffers from:

      •        Type 2 diabetes. (Docket 79 at p. 701 & 746);

      •        Obesity . . . [with a body mass index as of June 25, 2020, of]
               37. His current weight is 229 pounds. Id. at pp. 711-12 &
               746;

      •        Hyperlipidemia. Id. at p. 746;

      •        [H]ypertension. Id.;

      •        Depressive disorder (unspecified). Id.;

                                          4
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 5 of 16 PageID #: 1302




      •      Major depressive disorder. Id.; and

      •      [Other physical health conditions]. Id. at pp. 746-48.

Mr. Magnuson’s chronic conditions are reaffirmed throughout his medical

records. See Dockets 79-80.

      Mr. Magnuson’s prescription medications include metFormin HCI and

insulin to treat his type 2 diabetes; Atorvastatin to treat his hyperlipidemia (high

cholesterol); and Lisinopril an angiotensin-converting enzyme (ACE) inhibitor is

prescribed to lower high blood pressure to prevent heart attacks and strokes.3

(Docket 79 at pp. 756-58).

      Addressing the 18 U.S.C. § 3553(a) factors, Mr. Magnuson contends that

“while out on bond he complied with all conditions of release.” (Docket 81 at

p. 20). While in BOP custody, Mr. Magnuson had two disciplinary violations in

2017, and he admitted responsibility for both. (Docket 79 at p. 795). During

his four years in custody, Mr. Magnuson completed 396 hours of educational

programing. Id. at p. 796. Mr. Magnuson asserts today he does not “present a

danger to the community in consideration of his health conditions and

rehabilitation. . . . [and] is housed in a low security BOP institution.” (Docket 81

at p. 20).

      Mr. Magnuson represents that if released from custody he would “reside in

his hometown of New Effington, South Dakota . . . [and] would reside near his


      3https://www.webmd.com/drugs/2/drug-6873-9371/lisinopril-oral/

lisinopril-oral/details (last visited October 21, 2020).

                                         5
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 6 of 16 PageID #: 1303




mother.” Id. at p. 21. Mr. Magnuson submits he “will support himself by

working for Mechanical Systems Incorporated as a millwright or welder, or doing

farm work.” Id.; see also Dockets 76 at p. 2 & 76-1 at p. 30.

                       MR. MAGNUSON’S CLASSIFICATION

      On September 21, 2020, the FPD and the U.S. Attorney filed a notice of

categorization of compassionate release motion. (Docket 77). They jointly

“agree [Mr. Magnuson’s] case should be categorized as an Intermediate Priority

case.” Id.

                                    ANALYSIS

      The government opposes Mr. Magnuson’s motion for compassionate

release. (Docket 82). First, the government argues the defendant’s medical

records do not support his claim that he “is unable to provide self-care based on

his obesity or . . . Type-2 diabetes.” Id. at p. 6. Having said that, the

government acknowledges the Department of Justice recently issued the

following guideline.

      [T]he Department of Justice has determined that, during the
      COVID-19 pandemic, having morbid obesity, emphysema and Type
      2 diabetes mellitus, which the [Centers for Disease Control and
      Prevention] CDC has indicated are conditions at increased risk of
      severe illness due to COVID-19, present “a serious physical or
      medical condition . . . that substantially diminishes the ability of the
      defendant to provide self-care within the environment of a
      correctional facility and from which he . . . is not expected to
      recover,” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I), in that the inmate’s
      ability to provide self-care against serious injury or death as a result
      of COVID-19 is substantially diminished, within the environment of
      a correctional facility, by the chronic condition itself.



                                         6
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 7 of 16 PageID #: 1304




Id. at pp. 6-7 (referencing http://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions-people-with-medical-conditions.html). The

government agrees Mr. Magnuson’s health problems include “obesity, Type 2

diabetes, and essential primary hypertension[.]” Id. at p. 5. The government

acknowledges “[o]besity is defined by the CDC as having a BMI of 30 or higher.”

Id. at p. 6 (referencing https://www.cdc.gov/coronavirus/2019-ncov/need-

extraprecautions/people-with-medical-conditions.html#obesity).

      While the CDC indicates primary hypertension “might cause severe risks

to an individual diagnosed with COVID-19,” the government argues inclusion in

a “ ‘might’ category does not warrant compassionate release, especially when

controlled by medication.” Id. at p. 8. Regarding Mr. Magnuson’s “other

conditions of chronic pain and mental illness,” the government submits these

conditions are not identified as creating an increased risk of serious illness from

the COVID-19 virus. Id.

      Addressing the § 3553(a) factors, the government argues Mr. Magnuson

“would pose a danger to public safety if released.” Id. at p. 10. The

government submits the § 3553(a) factors were addressed at sentencing “and

further reducing his sentence would not ‘promote respect for the law, provide

just punishment, afford adequate deterrence, protect the public from further

crimes’ nor ‘reflect the seriousness of his offense.’ ” Id. (citing United States v.

Brik, Case No. 15-cr-78, 2020 WL 3531576, at *6 (D. Minn. Jun. 30, 2020)).

“The § 3552(a) factors disfavor a sentence reduction,” in the government’s view


                                         7
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 8 of 16 PageID #: 1305




because a further “reduction would not be a deterrent and would be a disparity

in sentencing as to other similarly situated individuals.” Id. at p. 11.

      In reply, Mr. Magnuson argues:

      [He] is not presently a danger. He is striving to address the issues
      that caused his behaviors which resulted in his offenses. Further,
      any concern regarding danger to the community can be addressed
      by a period of home confinement. In addition, the court has already
      placed conditions upon [him] that will mitigate any potential
      dangerousness. Specifically, he will have three years of supervised
      release to include special conditions of participation in cognitive
      behavioral training and sex offender treatment. . . . He is also to
      submit to polygraph examinations as directed by United States
      Probation. . . . It also should be noted that he will need to register as
      a sex offender, providing an additional layer of safety to the
      community.

(Docket 83 at p. 3). For these reasons, Mr. Magnuson argues “[i]t is safe to

release [him] today.” Id.

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or the
      lapse of 30 days from the receipt of such a request by the warden of
      the defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent



                                         8
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 9 of 16 PageID #: 1306




      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The court finds Mr. Magnuson exhausted the administrative relief

provision contemplated by § 3582(c)(1)(A). Counsel for the defendant represent

Mr. Magnuson submitted his request for compassionate release to the prison

staff on September 22, 2020. (Docket 81 at p. 3). The government’s brief does

not challenge that statement or address administrative exhaustion. See Docket

82. The court finds more than 30 days lapsed since Mr. Magnuson submitted

his request and, pursuant to § 3582(c), the court is free to consider his motion for

compassionate relief on its merits.

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, No. 20-6821, 2020 WL 7050097, at *3 (4th Cir. Dec. 2, 2020). That task

was left to the United States Sentencing Commission. “[I]n promulgating

general policy statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) . . . [the Sentencing Commission] shall describe what

should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.”

28 U.S.C. § 994(t).

      Prior to the First Step Act, the Sentencing Commission established four

categories for “extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C.

                                         9
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 10 of 16 PageID #: 1307




§ 994(t). Those categories generally focus on the defendant’s age, medical

condition, family situation and any other reasons the BOP deems to be

extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. The four categories

have not been updated since December 2018 when the First Step Act became

law.4

        The United States Courts of Appeals for the Second, Fourth, Sixth and

Seventh Circuits have addressed the court’s authority under the First Step Act.5

See United States v. Brooker, 976 F.3d 228 (2d. Cir. 2020); United States v.

McCoy, 2020 WL 7050097; United States v. Jones, No. 20-3701, 2020 WL

6817488 (6th Cir. Nov. 20, 2020); and United States v. Gunn, Case No. 20-1959,

2020 WL 6813995 (7th Cir. Nov. 20, 2020).

        The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director as

stated in Application Note 1(D).” Brooker, 976 F.3d at 234. The Second Circuit

concluded “that, despite Application Note 1(D), the First Step Act freed district



        4TheUnited States Sentencing Commission lacks a quorum and “currently
has only two voting members, two shy of the four it needs to amend the
[U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y. 2020)
(references omitted).

        5The
           United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v. Rodd,
966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr., 966 F.3d
891 (8th Cir. July 31, 2020).
                                        10
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 11 of 16 PageID #: 1308




courts to exercise their discretion in determining what are extraordinary

circumstances.” Id. The court held the language of U.S.S.G. § 1B1.13 “is

clearly outdated and cannot be fully applicable.” Id. at 235. “[T]he First Step

Act freed district courts to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for

compassionate release. Neither Application Note 1(D), nor anything else in the

now-outdated version of Guideline § 1B1.13, limits the district court’s

discretion.” Id. at 237; see also Gunn, 2020 WL 6813995, at *2 (agreeing with

the Second Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”); Jones, 2020 WL 6817488, at *9 (“In cases where incarcerated

persons file motions for compassionate release, federal judges . . . have full

discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.”); McCoy, 2020 WL 7050097, at *8 (“As of now, there is no

Sentencing Commission policy statement ‘applicable’ to the defendants’

compassionate-release motions, which means that district courts need not

conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”).

       The court retains its independent authority “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.” Brooker, 976 F.3d at

237. See also McCoy, 2020 WL 7050097, at *9 (same); Jones, 2020 WL


                                        11
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 12 of 16 PageID #: 1309




6817488, at *9 (same); Gunn, 2020 WL 6813995, at *2 (same). The purpose of

the First Step Act was to expand the availability of compassionate release based

on judicial findings of extraordinary and compelling reasons without being

restricted to those categories identified by the Sentencing Commission or the

rationale used by the BOP before the passage of the First Step Act.

      Mr. Magnuson meets the criteria of U.S.S.G. § 1B1.13, application note

1(A)(ii). The application note in pertinent part provides: “[T]he defendant is . . .

suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he . . . is not expected to

recover.” (U.S.S.G. § 1B1.13, note 1(A)(ii)(I); see also http://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions-people-with-medical-

conditions.html (last visited December 11, 2020)).

      The CDC found “adults of any age . . . are at increased risk of severe

illness” from COVID-19 if they have any of the following conditions, of which Mr.

Magnuson has two: “Severe Obesity” . . . and “Type 2 diabetes mellitus.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.

cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-

at-higher-risk.html#obesity (bold omitted) (last visited December 11, 2020).

Additionally, the CDC warns an adult like Mr. Magnuson “might be at an




                                        12
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 13 of 16 PageID #: 1310




increased risk of severe illness” because of his “[h]ypertension or high blood

pressure.” Id. (bold omitted).

      Based on the court’s detailed review of the extensive medical records, Mr.

Magnuson’s major health issues and risk factors are chronic, that is, medically

speaking his conditions will only get worse over time. These conditions put Mr.

Magnuson’s life at risk.

      Allenwood Low currently has 23 COVID-19 positive inmates and eight

positive staff members. https://www.bop.gov/coronavirus/ (Last visited

December 11, 2020). With an inmate population of 959, the facility has only

completed 180 tests. Allenwood Low has only an 18.8 percent testing rate and

that assumes inmates are not receiving multiple tests.

      Against these findings, the court must consider if compassionate release

comports with the § 3553(a) factors. In Mr. Magnuson’s case, the “nature and

circumstances of the offense”—attempted trafficking in involuntary servitude or

forced labor—is serious. 18 U.S.C. § 3553(a)(1). “[T]he history and

characteristics of the defendant,” requires the court to consider the defendant as

a whole person. Koon v. United States, 518 U.S. 81, 113 (1996). Other than a

driving while under the influence offense at age 33 and a misdemeanor

shoplifting charge at age 43, both of which ended with suspended or deferred

impositions of sentence, Mr. Magnuson has no criminal history. PSR ¶¶ 25-26.

Regarding the conduct which resulted in this federal conviction, at the time of

sentencing Mr. Magnuson reported “it makes him physically sick when he thinks


                                       13
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 14 of 16 PageID #: 1311




about the instant offense. . . . [He] describes his actions as stupid and impulsive.

He knew it was wrong, and he is disappointed with himself.” Id. ¶ 11. Setting

aside the parties’ joint recommendation of a six-year sentence, which the court

accepted, Mr. Magnuson’s guideline range would have been 30 to 37 months.

Id. ¶ 53.

      Considering the defendant’s health condition, his behavior on pretrial

release, his behavior at the Pennington County jail following his guilty plea and

awaiting sentencing and his behavior while incarcerated, as well as the

supervised release special conditions imposed at sentencing, additional

incarceration is not necessary “to protect the public from further crimes of the

defendant.” Id. § 3553(a)(2)(C); see also PSR ¶ 6. Mr. Magnuson’s obligation to

comply with the terms of supervised release would best “provide the defendant

with . . . correctional treatment in the most effective manner.” Id.

§ 3553(a)(2)(D).

      Incarceration is not the only “kind[] of sentence[] available.” Id.

§ 3553(a)(3). A noncustodial sentence will limit Mr. Magnuson’s liberty

interests through supervised release and he will face harsh consequences if he

violates the special conditions activated upon his release from BOP custody.

United States v. Gall, 374 F. Supp. 2d 758, 763 (S.D. Iowa 2005), rev’d, 446 F.3d

884 (8th Cir. 2006), rev’d, 552 U.S. 38 (2007). Those special conditions

promote respect for the law, protect the public and do not constitute approval of

Mr. Magnuson’s criminal conduct. Id.


                                        14
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 15 of 16 PageID #: 1312




      At this juncture, use of the First Step Act will not create “unwarranted

sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” Id. § 3553(a)(6). The court finds Mr.

Magnuson will not pose a danger to the public and compassionate release is

appropriate.

      The court finds Mr. Magnuson met his burden of proof and presented

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i). The court retains the authority to reduce Mr. Magnuson’s

sentence to time served. Following his release from custody, Mr. Magnuson will

remain on supervised release for three years, subject to the standard conditions

and the special conditions of supervised release imposed in the original

sentence. (Docket 62 at pp. 3-4).

                                    ORDER

      Good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket 76)

is granted.

      IT IS FURTHER ORDERD that the defendant’s sentence of imprisonment

is reduced to time served.

      IT IS FURTHER ORDERED that upon his release, Mr. Magnuson shall

reside in New Effington, South Dakota.

      IT IS FURTHER ORDERED that within 72 hours of release from the

custody of the BOP Mr. Magnuson must report, by telephone, 605-377-2630 or


                                       15
Case 5:15-cr-50095-JLV Document 84 Filed 12/11/20 Page 16 of 16 PageID #: 1313




866-248-4720, to the United States Probation and Pretrial Services Office for the

District of South Dakota at 102 4th Avenue SW, Suite 310, Aberdeen, South

Dakota, 57401.

      IT IS FURTHER ORDERED that Mr. Magnuson shall remain on supervised

release for three years, subject to the mandatory and standard conditions of

supervision and the special conditions of supervision imposed in the sentence of

August 15, 2016. (Docket 62 at pp. 3-4).

      IT IS FURTHER ORDERED that the United States Probation Office shall

prepare an amended judgment consistent with this order.

      IT IS FURTHER ORDERED that the Clerk of Court shall deliver a copy of

this order to the United States Probation Office and the United States Marshals

Service.

      Dated December 11, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       16
